         Case 1:20-cv-03124-FVS    ECF No. 22   filed 08/02/21   PageID.1656 Page 1 of 3



 1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 2                                                                   EASTERN DISTRICT OF WASHINGTON




 3                                                                   Aug 02, 2021
                                                                          SEAN F. MCAVOY, CLERK


 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       JERRIANNE D.,
                                                    NO: 1:20-CV-03124-FVS
 8                                Plaintiff,
                                                    ORDER GRANTING STIPULATED
 9             v.                                   MOTION FOR REMAND

10       COMMISSIONER OF SOCIAL
         SECURITY,1
11
                                  Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. §405(g). ECF No. 21. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Ryan Lu.

17

18
     1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
19
     2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
20
     Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further
21
     action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER ~ 1
      Case 1:20-cv-03124-FVS      ECF No. 22   filed 08/02/21   PageID.1657 Page 2 of 3



 1         After consideration, IT IS HEREBY ORDERED that the Stipulated

 2   Motion for Remand, ECF No. 21, is GRANTED. The Commissioner’s final

 3   decision is reversed and remanded for further proceedings pursuant to sentence

 4   four of 42 U.S.C. §405(g). Upon remand to the Commissioner of Social Security,

 5   the Appeals Council shall affirm the established onset date of disability of June 1,

 6   2016, and direct the Administrative Law Judge (ALJ) to reconsider the period the

 7   relevant period prior to the established onset, including: exhibit and consider the

 8   evidence from Central Washington Comprehensive Mental Health (24 pages) dated

 9   October 6, 2015, to January 28, 2016; obtain evidence from a medical expert

10   regarding the nature and severity of Plaintiff’s mental impairments and whether

11   Plaintiff met or medically equaled a Listing; reassess the opinion evidence,

12   including the opinion of John Luzanchuk, D.O.; continue the sequential evaluation,

13   as warranted; give Plaintiff an opportunity for a hearing; and issue a new decision

14   for the period prior to June 1, 2016.

15         The parties stipulate that this case be reversed and remanded to the ALJ on

16   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

17   matter is remanded to the Commissioner for additional proceedings pursuant to

18   sentence four 42 U.S.C. 405(g). Upon proper presentation, this Court will consider

19   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

20         It is FURTHER ORDERED that Plaintiff’s Motion for Summary

21   Judgment, ECF No. 14, is DENIED as moot, given the parties’ motion for remand.



     ORDER ~ 2
      Case 1:20-cv-03124-FVS     ECF No. 22   filed 08/02/21   PageID.1658 Page 3 of 3



 1         The District Court Executive is hereby directed to enter this Order and provide

 2   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

 3         DATED August 2, 2021.

 4
                                           s/Fred Van Sickle
 5                                          Fred Van Sickle
                                     Senior United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 3
